 WILD OATS COMMUNITY MARKETS 179Wild Oats Markets, Inc. d/b/a Wild Oats Community Markets and United Food and Commercial Workers Union, Local 655, AFLŒCIO, CLC.  Case 14ŒCAŒ24815 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On June 22, 1998, Administrative Law Judge David L. Evans issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified. I.  FACTS The Respondent operates a natural foods grocery store in Ladue, Missouri.  The Respondent is one of several tenants in the Lammert Center, a strip mall shopping center owned by the 1861 Group, L.P. (owner), and managed by Solon Gershman, Inc., Realtors (manager).  The owner and Respondent were parties to a lease agreement, pursuant to which the Respondent was granted the right to occupy and use the building in which the Respondent operates its store, as well as an ﬁappurte-nant easementﬂ and the nonexclusive right to use all of the common areas of the Lammert Center, including the parking lot and sidewalk in front of the Respondent™s store.2  The lease agreement further provided that the common areas of the Lammert Center would be subject to the control and management of the owner. Although the lease agreement additionally contained a ﬁno solicitationﬂ policyŠpursuant to which lessees of the Lammert Center were to refrain from soliciting or giving ﬁpermission to others to solicit or conduct opera-tions in any manner in any of the parking, delivery, and other Common Areas of the shopping centerﬂŠthe Re-spondent itself did not maintain a no-solicitation/no-distribution policy.  Indeed, as set forth in greater detail in the judge™s decision, on numerous occasions the Re-spondent had permitted various charitable, as well as for-profit, organizations to set up displays and distribute lit-erature both inside and outside the store.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 Regarding the physical design of the Lammert Center premises, the parties stipulated that a sidewalk runs along the front of the Respon-dent™s store; immediately adjacent to the sidewalk in front of the store is a designated ﬁno parkingﬂ area.  Behind the ﬁno parkingﬂ area is a driving lane, which is used by cars traveling among stores in the shop-ping center; both the driving lane and the ﬁno parkingﬂ area are part of the adjacent parking lot, which is owned by the owner and used by the various tenants of the shopping center. On October 16, 1997,3 several nonemployee union rep-resentatives, along with one part-time employee of the Respondent, began peacefully picketing and distributing literature4 to customers while standing and walking in the ﬁno parkingﬂ area in front of the Respondent™s store.  Shortly after the union representatives™ arrival, an agent of the Respondent contacted the manager to report the presence of the picketers and to inquire about the owner™s policy regarding such picketing activity in the owner™s parking lot.  Subsequently, an agent of the man-ager, George Marcher, accompanied by the Respondent™s attorney, Fred Ricks, approached the union representa-tives and asked them to move from the parking lot in front of the Respondent™s store to the perimeter of the Lammert Center, between the parking lot and the public road.  The union representatives asserted that they had the right to continue their activity and, therefore, they refused to move.   Thereafter, Marcher called the Ladue Police Depart-ment to request that the police move the union represen-tatives away from the owner™s parking lot.  Members of the Ladue Police Department arrived at the Lammert Center and, pursuant to Marcher™s request,5 asked the union representatives to move to the perimeter of the shopping center.  After they declined to move, the police officers informed Marcher that, pursuant to the ﬁPolicy for Trespassing Complaints During Labor Disputesﬂ dis-tributed to local police by the county prosecutor™s office, they could take no further action on Marcher™s verbal complaint unless the Union did not file an unfair labor practice charge with the Board by 5 p.m. the next day.6   3 All dates hereafter are in 1997, unless otherwise indicated. 4 The handbills distributed by the union representatives referenced a settlement agreementŠwhich resolved unfair labor practice chargesŠbetween the Respondent and the NLRB, and urged customers not to shop at the Respondent™s store; the signs worn by the picketers read: ﬁWild Oats Is Unfair To Employees.ﬂ  5 Lieutenant Baldwin, one of the officers who went to the Lammert Center on October 16, testified that Ricks stated that Respondent was not making any complaint, and that Ricks did not make any requests for him, or the police department, to take any action. 6 The referenced policy further provided, inter alia, that if the picket-ers who are the subject of a trespassing complaint file an unfair labor practice charge by 5 p.m. on the day following the complaint, the police should defer any action on the complaint until the NLRB makes a de-336 NLRB No. 14  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 180Accordingly, as the Union 
filed unfair labor practice 
charges7 the following day, the police department took 
no further action with respect to Marcher™s oral com-
plaint.  Similarly, neither the Respondent, the owner, nor 
the manager took any further action with regard to the 
union picketers/handbillers; acco
rdingly, the union repre-
sentatives continued picketing almost daily after October 
16.  
II.  THE JUDGE™S DECISION 
The complaint in this case alleges that the Respondent 
violated Section 8(a)(1) of the Act in attempting to cause 
the removal of union representatives engaged in pro-
tected handbilling and picketing activity in the parking 
lot in front of the Respondent™s store.  The judge, citing 
Food For Less
, 318 NLRB 646 (1995), enfd. in relevant 
part 95 F.3d 733 (8th Cir. 1996), found that the Respon-
dent did not possess a property interest sufficient to per-
mit it to exclude the nonemployee union representatives, 

as the Respondent merely had an appurtenant easement 
for the common areas surrounding its store, including the 
parking lot area in which the picketing/handbilling oc-
curred.  The judge further 
found that the Respondent™s 
act of reporting the picketing/handbilling to the manager, 

with the objective of having the manager/owner take 
action to terminate the activity (i.e., to interfere with the 
union activity), constituted a violation of Section 8(a)(1).  
In so finding, the judge rejected the Respondent™s con-
tention that its communication to the manager/owner was 
ﬁfree speechﬂ protected by 
the First Amendment and 
Section 8(c) of the Act.  Finally, the judge determined 
that, even if a finding of discrimination were necessary to 
establish an 8(a)(1) violation on the part of the Respon-
dent, that requirement was satisfied.  In that regard, the 
judgeŠciting the monthly solicitations by charitable 
organizations inside the Respondent™s store, together 
with several outdoor solicitations and displays by, inter 
alia, a local humane society, a circus, high school stu-
dents, and several for-profit organizationsŠrejected the 
                                                                                            
                                                           
termination concerning the picketers™ 
right to enter the property; alter-natively, if the picketers fail to file
 an unfair labor practice charge, the 
police should treat the complaint the same as any other criminal tres-
passing complaint.  
7 In addition to the instant unfair labor practice charge, the Union 
filed a charge against the owner a
nd the manager, alleging that they 
violated Sec. 8(a)(1) by causing the 
union representatives to be threat-
ened with arrest for trespass for 
engaging in peaceful picketing activi-
ties.  On January 22, 1998, the Regional Director refused to issue a 
complaint against the owner and manager, based on the facts that (1) 
the owner had a property interest in the common areas where the union 
representatives were picketing/han
dbilling; (2) the owner maintained a 
valid no-solicitation/no-distribution ru
le; (3) there was no evidence that 
the owner discriminatorily enforced its no-solicitation/no-distribution 

rule; and (4) there was no evidence that the Union lacked a reasonable 
alternative means of conveying its message. 
Respondent™s contention that 
the occasions on which it 
previously had permitted solicitations were ﬁisolated and 
beneficient.ﬂ 
Analysis 
It is well established that an employer may properly 
prohibit solicitation/distribution by nonemployee union 
representatives on its property 
if reasonable efforts by the 
union through other available channels of communica-
tion will enable it to convey its message, and if the em-
ployer™s prohibition does not discriminate against the 
union by permitting others to solicit/distribute.  See 
Lechmere, Inc. v. NLRB, 502 U.S. 527 (1992); 
NLRB v. Babcock & Wilcox Co.,
 351 U.S. 105 (1956).  This 

precedent, however, presupposes that the employer at 
issue possesses a property interest entitling it to exclude 
other individuals from that property.  Therefore, in situa-
tions involving a purported co
nflict between the exercise 
of rights guaranteed by Section 7 of the Act and private 
property rights, an employer charged with a denial of 
union access to its property must meet a threshold burden 
of establishing that it had, at the time it expelled the un-
ion representatives, a property interest that entitled it to 
exclude individuals from the property.  If it fails to do so, 
there is no actual conflict betw
een private prop
erty rights 
and Section 7 rights, and the employer™s actions there-
fore will be found violative of Section 8(a)(1) of the Act.  
See Indio Grocery Outlet
, 323 NLRB 1138, 1141Œ1142 
(1997), enfd. 187 F.3d 1080 (9th Cir. 1999), cert. denied 
529 U.S. 1098 (2000); 
Food For Less
, supra at 649Œ650; 
Bristol Farms, Inc.
, 311 NLRB 437, 438Œ439 (1993).  In 
determining the character of an employer™s property in-

terest, the Board examines relevant record evidenceŠ
including the language of a lease or other pertinent 
agreementŠin conjun
ction with the law of the state in 
which the property is located.  See 
Food For Less, supra, 
at 649. 
Applying these principles to 
the facts of this case, we 
conclude that the RespondentŠby initiating a chain of 
events that culminated in the attempted removal of non-
employee union representatives engaged in lawful, pro-
tected activity8 from the parking area in front of the Re-
spondent™s storeŠinte
rfered with the Section 7 rights of 
employees.  The judge found, and we agree for the rea-
sons set forth by him, that the Respondent did not pos-
sess a property interest that entitled it to exclude the non-
employee union representatives from the parking lot in 
which they were handbilling and picketing.
9  No party 
 8 No party contended that the union representatives™ handbilling and 
picketing was unlawful or unprotect
ed under Sec. 7 of the Act. 
9 As found by the judge, the Respondent™s lease agreement with the 
owner merely granted the Respondent
 an appurtenant easement and the 
nonexclusive right to use the common areas of the Lammert Center, 
 WILD OATS COMMUNITY MARKETS 181has excepted to the judge™s finding in this regard.  In 
light of the Respondent™s lack of a sufficient property 
interest, it is unnecessary to engage in an analysis apply-
ing 
Babcock & Wilcox
 and Lechmere (i.e., to determine 
whether the union representatives had other reasonable 
alternative means of comm
unication and whether the 
Respondent discriminatorily applied a no-solicitation 
policy).  Accordingly, we do not pass on the Respon-
dent™s exception that the judge erred in finding that the 
instances of prior solicitations permitted by the Respon-
dent at its store were not ﬁisolated and beneficientﬂŠ
such that the attempted removal of the union representa-
tives reflected a discriminato
ry application of any pur-
ported no-solicitation policy of the Respondent.   
Although the Respondent concedes that it did not have 
a property interest entitling it to exclude the union repre-
sentatives, the Respondent excepts to the judge™s conclu-
sion that it violated Section 8(
a)(1), arguing that the Re-
spondent itself did not expel or attempt to expel the indi-
viduals from the property.  
Specifically, the Respondent 
asserts that, upon learning of the picketers/handbillers™ 
presence, it merely phoned the manager to inquire about 
the owner™s policy with respect to the performance of 
such activity at the shopping center; it did not call the 
police, or ask the manager to call the police or otherwise 
take any action against the picketers/handbillers.  The 
Respondent emphasizes that Lieutenant Baldwin of the 

Ladue Police Department testified that the Respondent 
never lodged a complaint or asked the police to take any 
action with respect to the picketers/handbillers.  
Thus, the Respondent contends and the dissent finds 
that the Respondent did not take any 
direct action in fur-
therance of the removal of the union representatives from 
the property or explicitly request that another party expel 
them.   
We agree with the judge that the Respondent™s actions 
constituted an indirect attempt to expel the union repre-

sentatives and, consequently, constituted interference 
with employee Section 7 rights.  It is undisputed that the 
lease agreement between the Respondent and the owner 
explicitly set forth the owner™s policy concerning solici-
tation.  Accordingly, given the Respondent™s presumed 
prior knowledge of the owner™s no-solicitation policy, it 
is highly unlikely that the purpose of the Respondent™s 
phone call to the manager was simply to educate itself 
concerning such policy, as the Respondent contends.  
Rather, the more plausible explanation is that the Re-
spondent anticipated that the manager/owner would take 
                                                                                            
                                                           
which specifically included the parking 
lot and sidewalk in front of the Respondent™s store.  See 
Food For Less
, supra, 318 NLRB at 649 (dis-
cussing the limited property interest granted to the holder of a nonex-
clusive easement under Missouri law). 
some action toward removal of the picketers/handbillers 
upon being alerted of their presence.  Additionally, as 
noted by the judge, numerous acts of solicitation/dis-
tribution by various nonunion organizations previously 
had taken place in and around the Respondent™s store, yet 
the Respondent had never phoned the manager to report 
the presence of the organizations or inquire about the 

owner™s policy concerning such activity.
10 The record 
evidence fully supports the ju
dge™s finding that the ﬁRe-
spondent™s contacting the property owner about the pick-
eting and handbilling was an im
plied . . . request for the 
property owner to do something.  That something, inel-

uctably, was a call to the police in an attempt to get the 
Union™s lawful picketing and handbilling activities 
stopped.ﬂ  
It is undisputed that the Respondent™s counsel accom-
panied the manager™s representative, George Marcher, 
when he approached the union representatives and re-

quested that they move to the perimeter of the shopping 
center and, additionally, when Marcher requested the 
police to remove the individuals from the property.  Al-
though the Respondent™s counsel did not speak to the 
union representatives or police, there is no explanation 
for his presence on the proper
ty at the time of those 
events; thus, we find that the judge properly inferred that 
the purpose of his presence was to oversee the removal 
of the picketers/handbillers. 
It is beyond cavil that had the Respondent directly or-
dered the union representatives to cease picketing and 
vacate the premises or, altern
atively, directly requested 
the police to remove the union representatives, the Re-
spondent would have engaged in unlawful interference 
with employee Section 7 rights.  See 
Indio Grocery Out-
let, supra at 1142; 
Bristol Farms
, supra at 439; 
Giant 
Food Stores,
 295 NLRB 330, 332Œ333 (1989).  It would 
be anomalous, therefore, to permit the Respondent to 
accomplish the same objective by indirect meansŠto 
engage in conduct that has the intended and foreseeable 
consequence of interfering with employee Section 7 
rights.  Indeed, the Board in other contexts has indicated 
its willingness to hold employers responsible for viola-
tions of the Act that are th
e proximate and foreseeable 
result of the employer™s action. See generally 
Sure-Tan, 
Inc. v. NLRB
, 467 U.S. 883 (1984) (holding that an em-
ployer violated Sec. 8(a)(3) whenŠafter the union pre-
vailed in a representation electionŠit sent a letter to the 
 10 Thus, any contention by the Respondent that its phone call to the 
manager merely constituted the fulfil
lment of an implicit obligation to 
notify the owner of the solicitation activity on the propertyŠby virtue 
of the no-solicitation provision in its
 lease agreementŠis belied by the 
fact that the Respondent failed to so notify the manager/owner on any 
of the other numerous occasions 
on which such activity occurred. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 182INS requesting that the agency
 check the status of sev-
eral specified employees, wi
th the proximate and fore-
seeable result that the employees at issue were deported 
or voluntarily left the country 
as a result of their status as 
undocumented aliens).
11     For all the foregoing reasons, we find that the Respon-
dent™s phone call to the manager reflected an implicit 
request that the manager or owner take some action to 
remove the nonemployee union representatives from the 
property and, accordingly, constituted interference with 
employee Section 7 rights.  
Furthermore, we find unavailing the Respondent™s as-
sertion that its communication to the manager constituted 
ﬁfree speechﬂ protected both 
by the first amendment and 
Section 8(c) of the Act and, as such, cannot serve as the 
basis of an unfair labor practice finding.  The Respondent 
cites no authority to support its contention.  With regard 
to the Respondent™s first amendment claim, it is axio-

matic that various restrictions are placed on an individ-
ual™s or employer™s speech to the extent that the speech 
conflicts with, or infringes upon, other established rights.  
See, e.g., NLRB v. Gissel Packing Co.,
 395 U.S. 575, 
617Œ619 (1969).  Within the context of the NLRA, an 

employer statement evidenci
ng a ﬁthreat of retaliation 
based on misrepresentation and coercion [is] without the 
protection of the first amendment.ﬂ  Id. at 618.  Although 
an employer, as with any individual, enjoys the freedom 
of speech guaranteed by th
e first amendment, the Su-
preme Court has made clear that  
  Any assessment of the precise scope of employer 
expression, of course, must be made in the context 
of its labor relations setting.  Thus, an employer™s 
rights cannot outweigh the equal rights of the em-
                                                          
                                                           
11 Our dissenting colleague dismisses the 
Sure-Tan
 case as irrele-
vant, since the facts presented by that
 case are not identical to those in 
the instant case.  Although 
Sure-Tan
 admittedly involved a different 
factual context, the employer™s cour
se of conduct (and resulting indirect 
violation of the Act) in that case is
 distinctly analogous to the situation 
here.  As in this case, the respondent in 
Sure-Tan
 caused a third party to 
take action that restrained, interfered with, or retaliated against the 
exercise of Sec. 7 rights (i.e., the investigation of the legal status of 
various employees), with the forese
eable consequence being the ﬁcon-
structive dischargeﬂ of the employees at issue (through the volun-
tary/involuntary departure of such i
ndividuals from the country and, 
accordingly, departure from the employ
er™s payroll).  As it would have 
been a violation of the Act for the employer in 
Sure-Tan
 to itself dis-charge the employees, the Board and Court found it reasonable to hold 
the employer responsible for its accomplishment of the same result 
through indirect means.  As in 
Sure-Tan
, the Respondent here should 
be held accountable for the foreseeable
 result of its conduct in causing a 
third party to interfere with Sec 
7 rights through the removal of the 
picketers/handbillers from the property.  
ployees to associate freely,[
12] as those rights are 
embodied in § 7 and protected by § 8(a)(1) and the 
proviso to § 8(c). 
 Id. at 617.   
It is clear that had the Respondent directly asked the 
union representatives to leave, or called the police to 
request their removal, the Board would have found the 
Respondent in violation of S
ection 8(a)(1), as such em-
ployer ﬁspeechﬂ would violate employee rights protected 
by the Act.  Accordingly, it would be anomalous to ac-
cord the Respondent™s communication of the same mes-
sage greater First Amendment protection simply because 
the Respondent sought to accomplish indirectly that 
which it was prohibited from doing directly.   
Section 8(c) of the Act does not afford the Respon-
dent™s communication any greater protection.  Indeed, 
Section 8(c) was enacted primarily to emphasize that 
although the Act placed some limitations on employer 
speech, it did not completely abolish the free speech 

rights guaranteed by the First Amendment.  See 
Gissel, supra, at 617; 1 Legis. History 429 (LMRA 1947).  Spe-
cifically, the legislative history of the Taft-Hartley 
amendments indicates that S
ection 8(c) was enacted for 
the principal purpose of protecting employers™ rights to 

express their 
views or opinions
 regarding unions and 
union organization to their 
employees
.  See 1 Legis. His-
tory 429, 959 (LMRA 1947); 
NLRB v. Overnite Trans-
portation Co.,
 938 F.2d 815, 819 (7th Cir. 1991), enfg. 
296 NLRB 669 (1989).  The Respondent here was nei-
ther expressing views or opinions, nor directing its mes-
sage to employees; rather, th
e Respondent conveyed to 
the property manager an implicit request that the man-

ager engage in action that would interfere with employee 
rights guaranteed by the Act. 
Having rejected the Respondent™s claim that its com-
munication with the manager constituted ﬁfree speechﬂ 

protected by the First Amendm
ent or Section 8(c) of the 
Act, and having found that such communication had the 
foreseeable and intended consequence that the manager 

would take action in furtherance of the removal of the 
nonemployee union representatives from the property, 
we find that the Respondent engaged in interference with 
employee Section 7 rights.  Accordingly, we affirm the 
judge™s conclusion that the Respondent violated Section 
8(a)(1) of the Act.
13    12 Protection of employee freedom of association (as well as the right 
to self-organization) is one of 
the fundamental principles upon which 
the Act is premised.  See 29 U.S.C. § 151. 
13 We additionally affirm the judge™s finding that the RespondentŠ
through its posted notice and oral communications with employeesŠ
did not fully remedy its unlawful conduct, such that a remedial order is 
unnecessary.  These measures provide
d assurances that the employees 
 WILD OATS COMMUNITY MARKETS 183ORDER The National Labor Relations Board adopts the rec-
ommended order of the administrative law judge and 
orders that the Respondent, Wild Oats Markets, Inc. 
d/b/a Wild Oats Community Markets, Ladue, Missouri, 
its officers, agents, successors, and assigns, shall take the 
action set forth in the Order as modified below. 
Substitute the following notice for that of the adminis-
trative law judge.  
 CHAIRMAN HURTGEN, dissenting. 
Respondent is a tenant in a strip-type shopping mall.  
Respondent does not except to the judge™s finding that 
the area in which the Union™s 
activity occurred (the park-
ing lot) was within the control of the mall owner, and 
was not within the control of Respondent.  Thus, 
Re-spondent
 could not take steps 
to oust the picketer-
handbillers (pickets) from that area. 
However, Respondent did not do so.  Respondent took 
the reasonable step of calli
ng the owner-manager, i.e., 
the party who had control over the area.
1  Respondent 
asked the owner what the owner™s policy was.  The 
owner concluded that the policy was that the pickets 
should be removed.  The owner then told the pickets to 
leave.  When they refused to
 do so, the owner called the 
police, and asked that the poli
ce remove the pickets.  The 
police ultimately decided not to remove the pickets and 
they therefore remained.   
In these circumstances, it is
 clear that the Respondent 
simply went to the owner who had control of the prop-

erty, and the owner then took the action.
2  I recognize that Respondent™s agent was present when the owner 

requested the pickets to leav
e and requested the police to 
take action.  However, there 
is no evidence that Respon-
dent did or said anything during these conversations. 
My colleagues say that Respondent set in motion a 
chain of events that led th
e owner to act.  Concededly, 
but for the Respondent™s phone call to the owner, the 

owner would not have known the facts which prompted 
it to act.  But, this is not to say that Respondent is re-

sponsible for the owner™s action.  Respondent did not ask 
for any action.  Similarly, my colleagues say that Re-
spondent anticipated that the owner would take steps to 
                                                                                            
                                                           
themselves could engage in Sec.
 7 activity, but not the nonemployee 
representatives against whom the Respondent had taken action.  See 
Broyhill Co., 260 NLRB 1366 (1982); 
Passavant Memorial Area Hos-pital, 237 NLRB 138 (1978). 
 1 Since the owner-manager was the agent of the owner, I have re-
ferred to that party as the owner. 
2 The property owner had the right to take steps to oust the union 
representatives (see 
Lechmere, 502 U.S. 527 (1992)), and no complaint 
has been filed against the owner.  
A charge was filed against the owner 
and manager, and it was dismissed. 
remove the union agents.  Assuming arguendo that this is 
so, this is not to say that Respondent is responsible for 
those acts. 
Sure-Tan v. NLRB
, 467 U.S. 883 is clearly different.  
In that case, the respondent called the government au-

thorities (INS) and asked them to act.  In the instant case, 
the Respondent did not do so.  The owner did so, and 
there is no suggestion that this was unlawful.
3  In short, 
Respondent did not cause the public authorities to take 

action.  It posed a question to the owner, and the owner 
contacted the public authorities. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT inform the owner of the Lammert 
Center about any lawful picketing or handbilling activi-
ties by United Food and Commercial Workers Union, 
Local 655, AFLŒCIO, CLC, wh
ere an object of so in-
forming the owner is to interfere with such activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 WILD OATS MARKETS, INC. D/B/A WILD 
OATS COMMUNITY MARKETS 
 Lucinda L. Flynn, Esq., for the General Counsel
. Fred A. Ricks Jr. and Daniel Begian, Esqs., 
of St. Louis, Missouri, for the Respondent.
  Karl Sauber, Esq., of St. Louis, Missouri, for the Charging Party
. DECISION 
STATEMENT OF THE CASE 
DAVID L. EVANS, Administrative Law Judge. 
The hearing in this matter under the Na-
tional Labor Relations Act 
(the Act) was conducted 
before me in St. Louis, Missouri, on March 
17, 1998. On October 17, 1997,1 United Food a
nd Commercial Workers Union, Local 655, 
AFLŒCIO, CLC (the Union) filed a charge under th
e Act against Wild Oats Markets, Inc., d/b/a 
 3  See fn. 2, supra. 
1 All dates mentioned are in 1997,
 unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 184Wild Oats Community Markets (the Respondent). 
On the basis of that charge, a complaint was 
issued by the General Counsel alleging that, in 
violation of Section 8(a
)(1) of the Act, Respon-dent, on or about October 16, disc
riminatorily attempted to caus
e individuals acting in sympa-
thy with the Union to be removed from public ar
eas in front of Respondent™s retail store in 
Ladue, Missouri, because those individuals were picketing and handbilling on behalf of the 
Union. The Respondent admits that the National La
bor Relations Board (the Board) has juris-
diction of this matter, but it denies the commission of any unfair labor practices. 
Upon certain stipulations and testimony and exhibits entered 
at trial, and upon my observations
 of the demeanor of the wit-nesses,
2 and after consideration of 
the briefs that have been 
filed, I make the following findings
 of fact and conclusions of 
law. At the hearing the parties entered into the following written 
stipulation.3 STIPULATION OF FACTS IT IS HEREBY STIPULATED AND AGREED by 
and between United Food a
nd Commercial Workers Un-
ion, Local 655, AFLŒCIO, CL
C, here called the Union; 
Wild Oats Markets, Inc. d/b/a Wild Oats Community 
Markets, here called Responde
nt; and the General Counsel 
of the National Labor Relations Board as follows: 
I. JURISDICTION 1. Respondent is engaged in 
the retail sale of natural 
foods and related products at 
its place of business in La-
due, Missouri. Jurisdiction of the National Labor Relations 

Board, herein called the Board, has been admitted in the 
pleadings. 
2. At all times material, Re
spondent has been an em-
ployer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 
II. LABOR ORGANIZATION 
3. The Union is, and has been at all material times, a 
labor organization within the 
meaning of Section 2(5) of 
the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICE 
A. Background 4. Respondent operates a natural foods grocery store in 
Ladue, Missouri, situated in
 a strip mall shopping center 
known as the Lammert Center
, here called the Store. 
5. The Lammert Center is located at the corner of La-
due Road and Gay Avenue in 
Ladue, Missouri. Ladue is a 
municipality in St. Lo
uis County, Missouri. 
6. At all material times herein, the Store™s employees 
have not been represented 
by a labor organization. 
7. The Lammert Center is owned by The 1861 Group, 
L.P.[,] here called the Owner. 
8. The Lammert Center is managed for the Owner by 
Solon Gershman[,] Inc., Realtors
, here called the Manager. 
                                                          
 2 Credibility resolutions are based on the demeanor of witnesses and 
any other factor that I may mention. 
3 The text of this stipulation ha
s been electronically transferred; 
therefore, except for bracketed inse
rtions, all wording, capitalizations, and punctuation are original. 
B. The Respondent™s Store 1. The Physical Layout 
9. The Store is one tenant of a multi-tenant strip mall 
known as the Lammert Center. 
10. The Lammert Center is accessible to customers 
from a parking lot shared by the Store and other tenant 
stores in the Lammert Center. There is also a sidewalk 
immediately in front of 
the Respondent™s Store. 
11. There is an enclosed foyer at the front of the Store. 
Doors on either side of this foyer serve as the entrance and 
exit for the Store™s customers. 
12. A sidewalk runs along the front of the Store, and in 
front of the foyer. Immediately in front of the sidewalk on 
both sides of the foyer is a parking lot containing a few 
parking spaces directly in front of the store. The first few 
feet of the parking lot adjacent to the sidewalk in front of 
the foyer is designated and marked off as a ﬁno parkingﬂ 
area. A survey map of the Lammert Center is attached as 
Exhibit 1. 13. Behind the parking spaces directly in front of the 
Store and the other stores is a driving lane which is part of 
the parking lot, used by cars traveling to and from stores in 
the shopping center including Respondent™s Store. The 

driving lane and parking lot are made of asphalt. 
14. Running parallel to the shopping center, and adja-
cent to Ladue Road, is a public sidewalk, approximately 
ninety (90) feet from the 
front of Respondent™s store. 
15. Inside the Store™s foyer are a public telephone, an 
ATM money machine, and a ge
neral bulletin board with 
general notices posted such 
as cars and homes for sale. 
16. As part of the record, the parties have attached the 
following exhibits identified as
 follows: [Photographs that 
are the stipulations exhibits 
two through six are described.] 
2. Respondent™s Interest in the Property 
17. The Lammert Center in which Respondent™s store 
is located is owned by the Owner. 
18. The parking lot in front of the Respondent™s store 
is owned by the Owner. 
19. Respondent and the Owner entered into a lease. 
The lease was in full force and in effect on October 16, 

1997. A copy of the lease is attached as Exhibit 7 and 
made a part hereof. 
20. Section 2.2 of the lease grants to Respondent ﬁan 
appurtenant easementﬂ for a
ll of the common areas, in-
cluding the parking lot and the 
sidewalk in front of the 
Store. 21. Section 15.1 of the lease grants to Respondent the 
ﬁnon-exclusiveﬂ right to use the common areas, including 
the parking lot and the sidewalk in front of the Store. 
22. Section 15.2 of the lease 
provides, in pertinent part, 
ﬁThe Common Areas shall be subject to the control and 
management of the Lessor.ﬂ 
3. No-Solicitation Policy 
23. At all times material herein, the Respondent has 
not maintained a no-solicitation [or] distribution policy. 
 WILD OATS COMMUNITY MARKETS 18524. At all times material herein, the Owner had a writ-
ten ﬁNo solicitationﬂ policy in
 its lease with the Respon-dent which provided: ﬁLessee sh
all not solicit or give per-
mission to others to solicit or conduct operations in any 
manner in any of the parking, delivery and other Common 
Areas of the shopping center, other than deliveries.ﬂ 
25. Since about August 1, 
1996, Respondent has al-
lowed different charitable orga
nizations to set up displays 
and distribute literature inside
 the Ladue, Missouri, store 
once each month, with the charitable organizations receiv-
ing 5 percent of that days pr
ofits. These monthly charita-
ble events are called 5% Days. A list of the date and name 
of the participating charity for each 5% Day is set forth be-
low. LIST OF 5% CHARITY EVENTS 
     Date 
                  Name of Charity 
  8/21/96 
Children™s Foundation 
  9/18/96 
Earthways 
10/16/96 Animal Protec
tive Association 11/20/96 Redevelopment Opportunities For Women 
12/18/96 Places For People 
  1/22/97 
Child Haven 
  2/19/97 
Our Little Haven   3/19/97 
Cancer Support Center 
  4/23/97 
Circus Flora   5/07/97 
Humane Society of Missouri   6/18/97 
American Lung Association of Eastern 
Missouri   7/16/97 
Youth Emergency Services 
  8/20/97 
St. Louis Area Food Bank 
  9/17/97 
Missouri Humanities Council 
10/15/97 Family Support Network 
11/12/97 Wild At Heart Foundation and Save Amer-
ica™s Forests 
12/17/97 Life Crisis Center 
  1/24/98 
Shining Rivers  26. On two isolated occasions, two charitable groups 
briefly extended their activitie
s onto the sidewalk or park-ing lot in front of the store on a 5% day. These two groups 

were Circus Flora and the 
Humane Society which had 
animals that were not allowed inside the store. 
27. For part of the day on April 23, 1997, Respondent 
allowed Circus Flora to pos
t a banner outside of Respon-
dent™s store announcing a performance of the Circus Flora. 
A picture of this Circus Flora 
banner is attach
ed as Exhibit 
8 and made a part hereof. 
28. On April 23, 1997, the 
Respondent allowed several 
of the Circus Flora artists to perform in the parking lot in 
front of Respondent™s store for approximately 30 minutes. 
Photographs of the Circus Flora artists performing in front 
of the Respondent™s store in the ﬁno parkingﬂ area are at-
tached as Exhibits 9, 10, 11 and 12 and made a part hereof. 
29. On April 23, 1997, Respondent allowed Circus 
Flora to distribute literature inside the store at a display ta-
ble. A photograph of the Circus Flora display publicizing 
Circus Flora inside the Respond
ent™s store is attached as 
Exhibit 13 and made a part hereof. A copy of the literature 
distributed by Circus Flora is 
attached as Exhibits 14, 15, 
and 16 and made a part hereof. 
30. Respondent contacted neither the Owner nor the 
Manager about the presence of either the Humane Society or Circus Flora, on the parking lot in front of Respondent™s 
Store. 31. Respondent did not cont
act the Owner or the Man-
ager about the presence of 
charitable organizations al-
lowed to set up displays inside the Respondent™s Store 

once a month for the 5% Day event. 
4. Events 32. On October 16, 1997, at about 11 a.m., individuals, 
all non-employees of Respondent
 except one current part 
time employee of Respondent, peacefully picketed and 
distributed literature to customers while standing and 
walking in the ﬁno parkingﬂ area of the parking lot in front 
of the Respondent™s store. A photograph of picketers who 
were also distributing literature in front of the Respon-
dent™s store is attached as
 Exhibit 17 and made a part 
thereof. 
33. The picketers wore signs which read, ﬁWild Oats Is 
Unfair To Employees.ﬂ A photograph of the signs worn by 
the picketers is attached as Exhibit 18 and made a part 
hereof. 34. The Union™s picketers distributed two leaflets, one 
which concerned a recent settlement agreement between 
the Respondent and the NLRB and urged customers not to 
shop at Respondent™s store, and the other one which pro-
vided customers with a list of
 alternative natural food 
stores where they could shop. Copies of the two handbills 

are attached as Exhibits 19 
and 20, and are made a part 
hereof. 35. On October 16, 1997, at shortly after 11 a.m., an 
agent of Respondent contacted the Manager on behalf of 
Respondent to report the presence of the picketers and to 
inquire about the Owner™s polic
y about such picketing ac-
tivities on the Owner™s parking lot. 
36. On October 16, 1997, af
ter being advised of the 
presence of the picketers by the Respondent, the Manager 
went to the Lammert Center and asked the picketers to 
move away from the parking lot directly in front of the 
Respondent™s store to the perimeter of the Lammert Cen-
ter, between the parking lot and Ladue Road. From the 
Store™s foyer to the south edge of the parking lot is a dis-
tance of approximately ninety 
(90) feet. The Union™s pick-
eters refused the Managers request to move. 
37. On October 16, 1997, after this discussion between 
the Manager and the handbillers, the Manager called the 

Ladue Police Department and requested that the police ask 
the picketers to move away from the parking lot and side-
walk in front of Respondent™s store to the perimeter of the 
Lammert Center, between the 
parking lot and Ladue Road. The Manager also made a verbal complaint to the Police 
Department regarding the handbillers. 
38. On October 16, 1997, at the Manager™s request, a Ladue police officer asked the 
Union™s picketers to move 
to the Lammert Center perimeter adjacent to Ladue Road. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 186The picketers refused to move. Since October 16, 1997, 
the Ladue Police have taken no further actions concerning 
the Union™s picketers. The Ladue Police gave the Man-
ager[,] and had previously given the Union[,] a copy of a 
document entitled ﬁPolicy For Trespassing Complaints 
During Labor Disputes.ﬂ A copy 
of this Policy is attached 
as Exhibit 21, and made a pa
rt hereof. The Ladue Police 
Department told the Union and the Manager that the La-
due Police Department planne
d to follow this written pol-
icy. 
39. On October 23, 1997, th
e Manager, on behalf of 
the Owner, sent the Union a letter clarifying that only the 

non-employee picketers had to 
move to the public areas. A 
copy of this letter is attached as Exhibit 22 and made a 
part hereof. 
40. Since October 16, 1997, neither the Owner, the 
Manager nor the Respondent have taken any further ac-
tions concerning the Union™s pickets. Since October 16, 
1997, the Manager has never withdrawn its complaint to 
the Ladue Police and has never requested that the Ladue 
Police take any further action concerning the Union™s 
pickets. 41. Since October 16, 1997, the Union™s picketers have 
picketed and distributed leafle
ts in front of Respondent™s 
store almost daily. 
42. On or about October 22,
 1997, Respondent posted 
a notice to its staff members, employees, advising them 
that each employee has the right to participate in picketing 
or handbilling anywhere outside
 Respondent™s store. This 
notice advised Respondent™s 
employees that Respondent 
had not and will not discipline, discharge or retaliate 
against any Wild Oats employee for picketing or handbill-
ing. A copy of this notice to staff members is attached, 
marked as Exhibit 23. 
43. Since October 16, 1997, one of Respondent™s part 
time employees has picketed periodically in the parking 

lot area in front of Respondent™s store. Respondent has 
never disciplined, discharged or threatened this part time 
employee concerning her periodic picketing and distribut-
ing of literature for the Union. All other picketers have 
been non-employees of Respondent. 
44. On or about October 17,
 1997, the Union filed un-
fair labor practice charge
 number 14-CA24816 against the 
Owner and the Manager. A copy of this unfair labor prac-

tice charge is attached as Exhibit 24. By letter dated Janu-
ary 22, 1998, the National Labo
r Relations Board refused 
to issue a complaint against the Owner and the Manager 

finding the charge against the Owner and Manager to be 
without merit. A copy of this January 22, 1998, letter is at-
tached marked Exhibit 25. 
45. On or about February 27, 1998, the American Red 
Cross conducted a blood drive in front of Respondent™s 
store in the ﬁno parkingﬂ area for several hours. Respon-
dent did not object to the 
American Red Cross conducting this blood drive in the parking lot. Photographs of the Red 
Cross Blood Mobile in front of the Respondent™s store are 
attached as Exhibits
 26, 27, and 28 and made a part hereof. 
IT IS FURTHER STIPULATED AND AGREED that 
this stipulation is made without prejudice to any objection 
that any party may have as to the materiality or relevancy 

of any facts stated 
herein. [Signatures] 
 The ﬁagentﬂ referred to in paragr
aph 35 was not otherwise identified. 
Ladue is a community of about 8000 people in 
St. Louis County. The attachment to the 
stipulation that is numbered ﬁExhibit 21ﬂ (the ﬁPolicy for Trespassing Complaints During 
Labor Disputesﬂ) is a publication of instructions to local police that was issued by St. Louis 
Countys prosecuting attorney. At several places
 the publication (the County prosecutors policy) 
makes clear that it is to apply only to cases of alleged criminal trespass complaints that concern 
only peaceful activities. The County prosecutor™s
 policy further states in relevant part: 
 4. Advise the complaining witness that the NLRB must 
make the final determination 
whether the pickets have the 
right to enter and remain on private property for their 
stated purpose. Advise the person in charge of the pickets 
of the identity of the person/company filing the trespassing 
complaint and that the union has until 5:00 p.m. of the 
next Federal business day following the complaint to file 
an unfair labor practice charge with the NLRB. . . . 
5. If the pickets produce the NLRB charge, the police 
should defer any action on a criminal trespassing com-
plaint until the NLRB rules on the pickets right to enter 
and remain on private property. 
6. If the pickets fail to file the NLRB charge by the 
stated deadline, the police should treat the complaint as 
they would any other criminal trespassing complaint. 
7. If the NLRB rules in favor of the pickets, the police 
should take no further action on a criminal trespassing 
complaint. If the NLRB rules against the pickets, the com-
plaint should be treated as 
any other criminal trespassing 
complaint. 
 The first stipulated handbill that is being distri
buted by the Union states that Respondent ﬁis 
not wild about obeying the law,ﬂ and then it re
cites that Respondent had entered a settlement 
agreeing not to engage in certain listed unfair labor practices. Then follow a listing of benefits 
that the Union had ﬁtriedﬂ to secure for Respon
dent™s employees, an ap
peal to customers to 
shop elsewhere, and a disclaimer that there was 
any objective of causing any work stoppages or 
interference with deliveries. The handbills use of the word ﬁtriedﬂ (past tense) was deliberate; 
the Union has disclaimed interest in representing any of 
Respondent™s employees according to 
the testimony of the Union™s representative in charge of organizing, James Dougherty. The 

second stipulated handbill is a listing of other st
ores where customers mi
ght shop instead of at 
Respondent™s store. According to his letter of January 22, 1998, the 
Regional Director™s dismissal of the Un-
ion™s charge against the property owner and 
manager was based on the facts that: (1) the 
property owner had an interest, as owner, in the area where the picketing and handbilling was 
conducted; (2) the property owner had valid no-so
licitation and no-distribu
tion rules; (3) there 
was no evidence that the property owner discriminatorily enforced those rules; and (4) the 
investigation had failed to establish that the Union ﬁlacked a reasonable alternative means of 
conveying its message.ﬂ 
Testimony Offered by General Counsel and Charging Party 
Union Representative Dougherty testified that he has been in charge of the picketing and 
handbilling at Respondent™s stor
e since it began on October 16. 
On October 15, Dougherty met 
with Police Lieutenant William Baldwin of the Ladue police department; at that time Dough-
erty told Baldwin what the Union intended to do, 
and he gave to Baldwin a copy of the county 
prosecutor™s policy. 
Dougherty further testified that on October 
16, soon after the picketing and handbilling be-
gan, George Marcher, the manager of the Lamm
ert Center, approached him on the sidewalk 
 WILD OATS COMMUNITY MARKETS 187next to the store and asked that the Union move
 the picketing and handbi
lling to the perimeter 
of the lot. With Marcher at the time was Fred 
Ricks, counsel for Respondent; Dougherty did not 
know who Ricks was at the time. Dougherty told 
Marcher that he had already discussed the 
matter with the Union™s attorney and the Ladue police, that he believed that the Union had a 
right to continue its activities in the area immediately in front of Respondent™s store, and that 
the Union would continue to act as it was. At that, Marcher and Ricks turned and left, and the 
Union continued its picketing and handbilling as it had been doing before.4 Dougherty further 
testified that Ricks said nothing during this confrontation with Marcher and that he learned 
Ricks name only by asking Ricks as Ricks and Ma
rcher began to walk away from him. (Neither 
Ricks nor Marcher testified.) 
Dougherty further testified that a police car arrived shortly after Marcher and Ricks walked 
away from him. Lieutenant Baldwin approached Dougherty and stated that the police had 

received a complaint about the picketing and handbilling, and Baldwin asked Dougherty when 
an NLRB charge would be filed. Dougherty told Ba
ldwin that it would be filed the next day, as 
it was. On cross-examination, Dougherty acknowl
edged that the Union has not been contacted 
by the Ladue police since October 16. On redir
ect examination, Dougherty testified that the 
Union has never been informed that Marcher has withdrawn the complaint to which Baldwin 
referred. 
Police Lieutenant Baldwin was called as a witness by the Charging Party. Baldwin testified 
that after he was informed of a call to the 
police department, he and one Lieutenant Jack 
Rednour went to the Lammert Center where he 
was met by Ricks and Marcher. Marcher told 
Baldwin that he represented Lammert Center and that ﬁhe did not want
 the picketers on the 
property.ﬂ Baldwin testified that he told Ma
rcher that, according to the County prosecutor™s 
policy, he could do nothing before giving the Union until 5 p.m. the next day to file an unfair 
labor practice charge, unless there was blocking of ingress or egress (of which there was none). 
On cross-examination, Baldwin acknowledged th
at Ricks stated that Respondent was not 
making any complaint; and Baldwin further ac
knowledged that Ricks made no requests for 
him, or the police department, to do anything. 
Baldwin further testified that, since October 16, 
neither Marcher nor anyone else acting on the 
property owner™s behalf, nor anyone acting on 
Respondent™s behalf, has made any further complaint or inqui
ry to the police department about 
the picketing and handbilling. On redirect exa
mination, Baldwin testified that the police de-
partment considered Marcher™s 
contact with the police department to be a ﬁverbalﬂ (oral) 
complaint and that no written complaint was ever filed. Baldwin testified that, other than going 

to the scene on October 16, the police departme
nt has taken no action 
on Marchers oral com-
plaint. Baldwin further testified that he has told both Marcher and Ricks that, because of the 

charge that has been filed, nothing could be 
done on the basis of the oral complaint that 
Marcher made on October 16. Baldwi
n testified that he had ﬁno ideaﬂ what would happen to (or 
because of) Marchers oral complaint if the unfair labor practice charge in this matter were 

withdrawn or dismissed. (Although par. 38 of the stipulation states that
 a police officer asked 
the picketers to move 
to the perimeter of the property, and that the picketers refused the police officers request, 
neither Baldwin nor anyone else testified that
 Baldwin made such a request, and I find that 
Baldwin did not. Baldwin, however, was accompanied to the Lammert Center by Lieutenant 
Rednour. Rednour did not testify, 
but apparently he was the police officer who made the 
request to which the parties stipulated.) 
The part-time employee who, according to the 
stipulation, engaged in the picketing and 
handbilling is Barbara Hackmann. Hackmann (who is also a full-time paid organizer for the 
Union) testified that she was among the first 
picketers at the store on October 16 and that 
picketing has continued since th
at date.5 Hackmann further testif
ied that, shortly after she was 
                                                          
                                                           
4 The picketing and handbilling has 
continued every day, with the 
one exception of February 27, 1998, when, as mentioned in par. 45 of 
the stipulation, an American Red Cr
oss vehicle was parked in front of 
the store to take blood donations. 
5 Specifically, the picketing and 
handbilling has been conducted on 
Mondays through Fridays from 11 a.m.
 to 1 p.m. and 3:30 until 7 p.m. 
and on Saturdays and Sundays from 11 a.m. until 3 p.m. Hackmann 
further testified, and it is undisputed
, that never more than two picket-
ers at a time were stationed in front of the store. 
hired by Respondent in August 1996, she witnessed two grade-school-age
 girls soliciting sales 
of tickets to ﬁsome sort of breakfastﬂ on the sidewalk immediately outside the store.6 Breakfast 
was served on the sidewalk on ﬁfour
 or five tablesﬂ that were se
t up there. The breakfast event 
on the sidewalk lasted for about 1-
1/2 hours, and it could easily be 
seen from inside the store, as 
can any other activity that is conducted on the sidewalk. Hackmann furthe
r testified that in 
October 1996 two high-school-age girls came to the 
store and told her that they wanted to sell 
raffle tickets for their school. Hackmann ther
eupon paged Respondent™s marketing director, 
Lois Brady, who was in the store at the time. After talking to Brady, the girls sold the tickets for 

about 1-1/2 hours on the sidewalk. (Brady did not 
testify.) Hackmann further testified that the 
stipulated April 23 performance of Circus Flora that was conducte
d in the parking lot just in 
front of the store included acrobats, a unicycle ri
der, a juggler, and the display of a tiger cub. 
Hackmann further testified that in September 
individuals representing a local radio station 
stayed on the sidewalk for about 1-1/2 hours distributing free tickets to a movie that was 
showing in the area. Finally on direct examina
tion, Hackmann testified that in December a man 
and woman set up a table inside the store to 
sell sweaters that they had made; the couple 

remained, selling the sweaters
, for about 6 or 8 hours. On cross-examination, Hackmann 
admitted that she was only told that the younger girls were soliciting breakfast tickets for their 

school, and she admitted that she did not actually
 know for what school (or other organization) 
those girls were selling breakfast tickets. 
The General Counsel also introduced evidence 
that in December 1996 (or approximately 10 
months before the picketing and handbilling here in question began) Union Representative 

Dougherty created a bogus petition and caused copies of it to be circulated in and outside 
Respondent™s store. Dougherty freely acknowledged 
that he did this in order to test Respon-
dent™s reaction to a nonunion solicitation.7 The pe
tition was addressed to 
ﬁDear Federal & State 
Legislator,ﬂ and it stated that it was being circulated in opposition to the use of growth hor-

mones in animals and in opposition 
to alleged inhumane treatment 
of animals that were being 
injected with such hormones. Each copy of the animal-rights petition (as I shall call it) has 

spaces for the names and addresses of seven signatories, and at the bottom they state: ﬁPlease 
return to Greg Fisterﬂ at a stated address in St. Louis. (Fister, if he exists, was not otherwise 
unidentified.) Nancy Parker is a vice president of the Charging Party, and she has never been an employee 
of Respondent. Parker testifie
d that about noon on December 3, 1996, she and one Jean Under-
wood (also a nonemployee) took blank copies of
 the animal-rights petition to Respondent™s 
store. (Underwood did not testify.) Parker testif
ied that she and Underw
ood met with Tamara 
Ordnoff, the manager of the store. Parker 
asked Ordnoff if she and Underwood could walk 
around the store and get employees and customer
s to sign the petition. According to Parker, 
Ordnoff replied, ﬁYes, that™d be fine, were not
 too busy right now; now would be a good time.ﬂ 
Parker and Underwood then walked the aisles of the store and collected signatures and ad-

dresses of several customers, 
two employees, and Marketing Director Brady who was also in 
the store at the time. When Parker and Underwood fi
nished, they went to the front of the store 
where they again met with Ordnoff. Ordnoff as
ked Parker and Underwood, ﬁHow™d you do?ﬂ 
Parker replied that they had not done as well 
as they had hoped. Ordnoff asked for some copies 
of the petition and stated that, ﬁI™ll see what I 
can do.ﬂ Parker gave Ordnoff three blank copies 
of the petition and told her that she could mail them to the address indicated at the bottom. 

Ordnoff gave Parker one of her business cards (w
hich was placed in evidence). Parker thanked 
Ordnoff and stated that she and Underwood wished
 to go out to the sidewalk and solicit the 
signatures of ﬁanybody else.ﬂ According to Park
er ﬁShe [Ordnoff] said that would be fine 
because people in this area are really into this
.ﬂ Thereupon, further according to Parker, Parker 
and Underwood went to the side
walk area where they stood for 30 minutes in positions where 
they could solicit more customers. Parker tes
tified that, as she and Underwood stood outside the 
store, no one asked them to leave. 
 6 Any mention of ﬁthe sidewalkﬂ is
 a reference to the sidewalk im-
mediately outside Respondent™s store 
(as opposed to the sidewalk at the 
perimeter of the owner™s propert
y), unless otherwise indicated. 
7 The transcript, p. 62, L. 8, is corr
ected to change ﬁdispiritﬂ to ﬁdis-
parate.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 188Dougherty testified that on December 3, 1996, he was present in Respondent™s store, acting 
as a customer, when Parker and Underwood 
approached Ordnoff. At one point, Dougherty 
testified, he saw Parker hand Ordnoff a few copies
 of the animal-rights petition. Dougherty saw 
Parker and Underwood go outside where they 
solicited signatures on the petitions for about 
one-half hour. Mary Guise is a business agent of the Charging Party, and she also has never been an em-
ployee of Respondent. Guise testified that
 about 6 p.m. on December 6, 1996, she and her 
sister-in-law, Valerie_____went 
to Respondent™s store and also met with Ordnoff. According to 
Guise, she asked for permission to circulate the animal-rights petition among customers and 
employees inside the store. Ordnoff replied that
 they could, ﬁbut please dont pressure any 
customers.ﬂ After Guise and Valerie solicited si
gnatures for about one-half hour inside the 
store, they returned to Ordnoff. At that poi
nt, Ordnoff presented Guise with a copy of the 
petition that had been signed by Ordnoff, four em
ployees, and Lori Raseska. (In her testimony, 
Ordnoff described Raseska as Respondent™s ﬁfro
nt-end manager.ﬂ) After accepting the petition, 
Guise told Ordnoff that she and Valerie wished 
to go outside and solicit more signatures; 
Ordnoff replied that that would be ﬁfine.ﬂ Guise and Valerie then went to the sidewalk where 
they stayed for another half-hour soliciting si
gnatures on the animal-rights petitions. During 
that time, Guise further testified, no one asked them to leave. (Valerie did not testify.) 
Testimony Offered by Respondent 
Ordnoff testified that she was the ﬁmanager 
on dutyﬂ in late 1996. Ordnoff denied ever see-
ing Parker or Guise before the hearing, and she specifically denied granting Parker or Guise 

permission to circulate the anima
l-rights petition inside or outsi
de the store. Ordnoff testified 
that in December 1996 a ﬁyoung manﬂ and two 
other persons came to the store. She was 
approached by the young man who showed her the animal-rights petition, asked her to sign it, 

and asked her if he could circulate the petition inside the store among customers and employ-
ees. Ordnoff told the young man that she would 
sign it, and she did. Ordnoff further testified 
that she told the young man that he could not
 circulate the petition in the store without the 
general managers permission but that she would circulate the petition among the employees 
herself. Ordnoff called five employees over to si
gn it, and they did. Ordnoff denied that the 
young man ever asked for permission to circulate the petition outside the store, and she denied 

that she ever saw anyone circulating a petiti
on outside the store. After Ordnoff gave this 
testimony that she was the only one who circul
ated the petition among employees in the store, 
she was recalled for further direct examination; 
Ordnoff then testified that other copies of the petition were circulated at the same time by the two individuals who had come to the store with 

the young man. Ordnoff also then testified, referri
ng to other copies of the petition, ﬁAnd they 
were all circulated at that time also.ﬂ 
Randall Green, the genera
l manager of Respondent™s store,
 testified that many philan-
thropic and environmental organizations had attempted to solicit signatures on petitions since 

the store opened in August 1996. In each case, b
ecause of actual or potential customer com-
plaints, he denied them permissi
on in advance, or he asked the organizations to leave if they 
had begun to solicit without his permission. In
 each case the organizations complied with 
Green™s requests. Green acknowledged that neve
r before the Union™s picketing and handbilling 
that began on October 16 had any agent of Respondent contacted the property owner when an 
organization engaged in solicitations. 
In regard to the Circus Flora performance out
side the store on its ﬁ5% Dayﬂ on April 23 
(stipulation, pars. 25 through 31), 
Green testified that none of the outside activities had been 
preplanned, and he did not know about them until 
they were over.8 In regard to the Humane 
Societys 5 percent Day of May 7 (Stipula
tion, pars. 25, 26, 30, and 31), Green acknowledged 
that the Society placed several animal cages in the parking lot in front of the store in the hope 
that the displayed dogs and cats would be adopte
d, but he denied that he had known in advance 
that the Society was going to do that. Green fu
rther acknowledged, however, that the Society 
maintained the cages in the parking lot for 30 to 40 minutes without his asking that they be 
removed. In regard to Hackmanns testimony that
 a school was once allowe
d to sell breakfasts 
                                                          
                                                           
8 Green was not asked about the outside banner that Circus Flora 
displayed on the building during its parking lot performance (stipula-
tion, par. 27). 
on the sidewalk, Green denied that the event 
occurred. Green acknowledged, however, that at 
Respondent™s ﬁGrand Openingﬂ in August 1996 Respondent™s employees sold breakfasts on the 
sidewalk, the proceeds 
benefitting a charity.9 In regard to the stipulated February 28, 1998 
activity of the Blood Mobile, Green tes
tified that he did not object because: 
 [The] Red Cross approached us and we had goneŠ
basically there was going to be a bus out in the parking lot, 
had gone through the property manager [who] okayed it. I 
mean they werent soliciting much, they were just asking 
for donations. 
 Green admitted that the radio station to which Hackmann referred distributed free movie tickets 
to customers inside the store during its promotion, 
but he denied that he knew that such tickets 
were distributed on the sidewalk, and he denied 
that the representatives of the station were 
given permission to engage in such activity. Fi
nally, Green flatly denied that Respondent ever 
permitted school children to sell raffle ticke
ts on the sidewalk. 
Green further acknowledged that inside the stor
e, in addition to the solicitations conducted 
by charities on their monthly 5 percent Days, Re
spondent has ﬁmaybe a 
total of four timesﬂ permitted a vendor to sell sw
eaters, and Respondent collects a fee from that vendor. 
Green further testified that the notice to employees that is referred to in paragraph 42 of the 
stipulation (advising employees that they would no
t be disciplined for engaging in the picketing 
and handbilling) was posted from October 22 until December 
28 (when he removed 
all other notices from Respondent™s bulletin board, as well). Fi-
nally, Green testified that he ha
s re-stated the message of the 
notice to employees during several staff meetings that he has 
conducted. Credibility Resolutions 
Green was credible in his testimony that the only breakfast 
service that Respondent ever permitted on the sidewalk was the 
one that it conducted at its grand opening in August 1996. Hack-
mann, however, was credible in her testimony that in October 
1996 Marketing Director Brady permitted high school girls to 
solicit for a charitable purpose outs
ide the store for 1-/1/2 hours. 
Hackmann was further credible in 
her testimony that in Septem-

ber 1997 representatives of a local radio station were allowed to 
stand on the sidewalk for 1-/1/2 hours to engage in a promotion 

of that (noncharitable) business, which promotion included dis-
tributions of free movie tickets. Moreover, Parker and Guise were 
credible in their testimonies th
at in December 1996 Ordnoff per-
mitted them to circulate the animal-rights petitions outside the 
store as well as inside. Parker and Guise had each had a more 
favorable demeanor than Ordnoff, and Parker was credibly cor-
roborated by Dougherty in at least part of her testimony. More-
over, Ordnoff rendered herself 
unimpressive on another account. 
Ordnoff first testified to the existence of only one petition; she 
testified that she circulated it after telling the young man that he 
needed the general manager™s permission to engage in such a 
solicitation himself; then, in an obvious attempt to explain the 
other copies of the petition, Ordnoff returned to the stand to state 
that, after all, the other two people who were with the young man 
circulated petitions, in her pres
ence, even without the general 
manager™s permission. Ordnoff was not credible. 
 9 As Green described the event: ﬁB
asically, we had a grill out there 
and we had a few tables for cond
iments, papers plates and people 
would walk through the line. They w
ould be served. We had one person 
out there taking cash and a couple [of] te
nt awnings right out in front of 
the store.ﬂ  WILD OATS COMMUNITY MARKETS 189Conclusions 
Respondent contends that, even if it did cause the Ladue police 
to attempt to have the picke
ting union representatives removed 
from in front of Respondent™s store, its action cannot be held to 
be a violation of Section 8(a)(1
) because it could not be consid-
ered ﬁdiscriminatory,ﬂ as paragr
aph 5 of the complaint alleges. 
Citing various cases, Respondent argues that its action could not 
be considered to be discriminatory because the only solicitations 
that it ever allowed were ﬁisolatedﬂ instances of ﬁbeneficent 
acts.ﬂ Assuming that proof of disc
rimination is necessary for the 
establishment of a violation in 
this case, the nonunion-concerned 
solicitations that Respondent did permit were hardly isolated, and 
they were not all ﬁbeneficent.ﬂ There is no distinction in law 
between the indoor and the outdoor solicitations that Respondent 
permitted,
10 but the permitted outdoor solicitations alone prove 
that Respondent allowed more th
an ﬁisolatedﬂ solicitations. In 
August 1996, Respondent, despite its lease obligation not to do 
so (stipulation, par. 24), opened its store with an outdoor solicita-
tion, the breakfast service that it conducted on the sidewalk. 
Thereafter, it permitted the outdoor solicitations of the high 
school ticket sales, the Circus Flora event,
11 the Humane Society 
event, the radio-stations promotion, and the Blood Mobile solici-
tation. In addition to those outdoor events, Respondent permitted 
the union representatives to solicit 
signatures outside, as well as 
inside, the store when they were circulating the animal-rights 
petitions. Additionally, Respondent did permit, or even sponsor, 
the monthly (i.e., regular) 5% Days
 for various charities that were 
conducted inside the store. Fina
lly, Respondent sponsored or 
permitted the sweater sales and the 
radio station promotion, both of which were purely operations for profit. Therefore, the other 

solicitations that Respondent perm
itted, or sponsored, were nei-
ther ﬁisolatedﬂ nor ﬁbeneficent.ﬂ 
More importantly, proof of discrimination is not necessary to 
establish a violation in this case. In cases of actual or attempted 
ejections of nonemployee solicitors, discrimination issues arise 
only in the context of actions by
 a respondent who has a property 
interest which would allow it to exclude all solicitations. In such 
cases, the Board first determines whether a respondent has such a 
property interest.
12  If the respondent does have such a property 
interest, the Board examines whether it has valid and applicable 
no-solicitation rules.13  Only if the concerned respondent does 
have such a property interest, and only where it does have valid 

and applicable no-solicitation rules, will the Board examine 
whether such rules have been a
pplied discriminatorily. In this 
case, however, the picketing and handbilling were conducted in 
                                                          
                                                           
10 See, for example, 
Schears Food Center
, 318 NLRB 261 (1995), 
where discriminatory enforcement of no-solicitation rules against out-
door activities was proved by 
various indoor solicitations. 
11 The Circus Flora event also included an outside banner which was 
much larger than an
y picket sign that th
e Union ever utilized. 12 See, for example, 
Food For Less
, 318 NLRB 646, 649Œ650, enfd. 
95 F.3d 733 (8th Cir. 1996), which holds that the considerations of 
Lechemere, Inc., 502 U.S. 527 (1992); and 
Babcock & Wilcox Co
., 351 
U.S. 105 (1956), do not apply in cases where the respondent-employer 

does not have such a property interest. 
13 See, for example, 
Price Chopper
, 325 NLRB 186 (1997), where 
the respondent had valid no-solicitation rules, but none applied to the 

physical area where the nonemployee activity was conducted. 
the common areas of the property where Respondent has only 
ﬁan appurtenant easement.ﬂ (Stipulation, par. 20.) Because of the 
limited nature of its leasehold interest, Respondent has no prop-
erty right that would allow it to establish valid no-solicitation or 
no-distribution rules under the aegis of which it could lawfully 
seek to interfere with the picketing and handbilling activities that 
the Union has conducted (and is conducting) in this case.
14  Moreover, Respondent stipulated that it does not maintain either 
a no-solicitation or no-distribution 
policy. (stipulation, par. 23.) 
In summary, regardless of whether Respondent has acted dis-
criminatorily, it had no right to seek to exclude the soliciting 
nonemployees because it had an insufficient property interest to 
do so; and even if it had
 had such interest, it did not 
have valid and applicable no-solicitation rules pursuant to which it could lawfully have sought to exclude the Union from the 
common areas of the Lammert Center. 
The issue therefore becomes whether Respondent™s stipulated act of reporting the picketing and 
handbilling to the property owner constituted interference within the meaning of Section 7 and 
Section 8(a)(1). I conclude that it did. 
Respondent first argues that its report to the property owner is protected free speech under the 
first amendment to the Constitution. In 
Hudgens v. NLRB
, 424 U.S. 507 (1976), however, the 
Supreme Court rejected such an attempted application of constitutional free speech principles to 

disputes regarding nonemployee access to ﬁquasi-publicﬂ private property. Respondent further 
argues that Section 8(c) of the Act insulates its conduct from challenge. Section 8(c) provides: 
 The expressing of any views, argument or opinion, or 
the dissemination thereof, whether in written, printed, 
graphic, or visual form, shall not constitute or be evidence 
of an unfair labor practice under the provision of this Act, if 
such expression contains no threat of reprisal or force or 
promise of benefit. 
 In this case, however, even if one assumes that Respondent™s contacting the property owner could 
be considered something of an expression of ﬁviews
, argument or opinion,ﬂ it was also a great deal 
more. Respondent™s contacting the property owner about the picketing and handbilling was an 
implied (if not express) request for the property owner to do something. That something, inelucta-
bly, was a call to the police in an attempt to get the Union™s lawful picketing and handbilling 
activities stopped. 
To preclude any possibility that Marcher could have missed the object of Respondent™s contact, 
Respondent™s attorney accompanied Marcher as he made his request to the police; Respondent 
offers no other explanation for Rick™s presence du
ring Lieutenant Baldwin™s on-site investigation. 
Even without Rick™s accompaniment, however, Marcher assuredly knew when he was called by 

Respondent™s agent that Respondent had never before complained about other solicitations that had 
been conducted in the common areas of the property. Marcher would also have known that in its 
lease Respondent had assumed no obligation to notify the property owner of such solicitations. That 
is, Marcher knew that Respondent was not engaging in an academic exercise when its agent 
contacted him ﬁto report the presence of the picketers and to inquire about the owner™s policy about 
such picketing activities on the property owner™s parking lot.ﬂ (Stipulation, par. 35.) Ineluctably, 
again, Marcher knew what Respondent wanted him to do, and Marcher did it. 
Calling the police in an effort to stop otherwise lawful picketing and handbilling was something 
that Respondent could not have lawfully done itself. 
Great Scot, Inc.,
 309 NLRB 548 (1992). 
Respondent™s attempt to interfere with the employees™ Section 7 rights by indirection was no more 

lawful than if it had made the request to the police itself. I therefore find and conclude that on 
October 16, 1997, Respondent violated Section 8(a)(1) of the Act by informing the owner of the 
Lammert Center about the Union™s lawful picketing and handbilling activities where an object of so 
informing the owner was to interfere with such activities. 
 14 See Food For Less
, supra, which discusses such leases, specifi-
cally under Missouri law. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 190Finally, Respondent argues that no order can be issued against it because of the stipulated no-tices that it has posted to the employees and because of the assurances to the employees that Green has orally given. Those notices and assurances, however, stated no more than that employees could themselves assert their Section 7 rights. They did not promise, in any way, that Respondent would not continue to interfere with the rights of employees by interfering with the protected conduct of nonemployee union agents such as those involved in this case. On these findings of fact and conclusions of law and on the entire record, I issue the following recommended15 ORDER The Respondent, Wild Oats Markets, Inc. d/b/a Wild Oats Community Markets, Ladue, Mis-souri, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Informing the owner of the Lammert Center about any lawful picketing or handbilling ac-tivities by the Union where an object of so informing the owner is to interfere with such activities. (b) In any like or related manner interfering with, restraining, or coercing employees in the ex-ercise of the rights guaranteed by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act.  (a) Within 14 days after service by the Region, post at its facility in Ladue, Missouri, copies of the attached notice marked ﬁAppendix.ﬂ16 Copies of the notice, on forms provided by the Regional Director for Region 14, after being signed by the Respondent™s authorized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of busi-ness or closed the facility involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since October 16, 1997. (b) Within 21 days after service by the Region, file with the Regional Director a sworn cer-tification by a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply.                                                             15 If no exceptions are filed as provided by Sec. 102.46 of the Board's Rules and Regulations, the findings, conclusions, and recom-mended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all purposes. 16 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 